Citation Nr: 0423934	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-11 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to July 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c). 

In a decision, dated in March 2003, the Board denied the 
veteran's claim and he appealed the decision to the United 
States Court of Appeals For Veteran's Claims (Court).  In 
October 2003, the veteran, through his counsel, filed a 
motion to remand the case and the Secretary of Veterans 
Affairs joined the motion.  In an Order, dated in October 
2003, the Court granted the motion, vacated the March 2003 
Board decision and remanded the case to the Board for 
readjudication consistent with the motion.

In February 2004, in compliance with the Court's order, the 
Board remanded the case to the RO for additional development 
to include the issuance of notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The RO completed the 
additional development to the extent possible and returned 
the case to the Board for further appellate review.  


FINDING OF FACT

Results of the March 2004 audiometric examination correspond 
to a level II for the right ear and level I for the left ear.




CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The VCAA became effective after the veteran filed his claim.  
The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The Secretary of 
Veterans Affairs has determined that the VCAA is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that the notice and assistance provisions of the VCAA 
should be provided to a claimant prior to any adjudication of 
the claim.  That was accomplished in a letter dated in 
January 2002.  Although the Court vacated the March 2003 
Board decision due to the fact that the January 2002 letter 
did not list in detail who would obtain what part of the 
evidence needed to support the veteran's claim, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the January 2002 letter 
was provided prior to the adjudication of the claim in March 
2002.  Therefore, the RO did not commit any error as to the 
timing of the initial VCAA notice to the veteran. 

Pursuant to the February 2004 remand, the RO, in a letter 
dated in February 2004, again provided the veteran VCAA 
notice.  In the letter, specific items of evidence were 
listed and the veteran was instructed to obtain and send them 
to the RO.  He also was instructed to send any medical 
records in his possession.  The letter also informed the 
veteran that he was to obtain any treatment records relevant 
to his claim and that the RO would arrange for the 
appropriate examination.  The veteran was told too that he 
could request VA to obtain any identified records by 
completing, signing, and returning, the provided VA Forms 21-
4142 to authorize VA to obtain them.  

For the above reasons, the Board finds that the RO's VCAA 
notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Prinicipi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  Any 
defect with respect to the sequence of the VCAA notice did 
not prejudiced the veteran's claim. 

As concerns the duty to assist, the RO obtained treatment 
records and arranged for appropriate examinations.  The 
veteran has not identified any additional evidence, which 
would support the veteran's claim for an increase, and there 
is otherwise no outstanding evidence to obtain.  The Board 
finds that the RO has complied with the duty to assist.  
38 C.F.R. § 3.159(c).

Factual Background 

Historically, a September 1975 rating decision granted 
service connection for a bilateral hearing loss with a 
noncompensable evaluation, effective July 1975.  The  
noncompensable rating has remained in effect to this date.  
The veteran filed his current claim in July 2000.  A March 
2002 rating decision denied the claim.

At the October 2000 examination, puretone thresholds in 
decibels were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
35
40
50
90
54
LEFT
45
50
50
65
53

Speech recognition scores using the Maryland CNC Word List 
were 100 percent for the right ear and 96 percent for the 
left ear.

VA treatment records reflect the veteran was evaluated in 
November 2003.  The audio results, however, are not fully 
interpreted.  The examiner noted that the test showed a 
moderate to severe high frequency hearing loss bilaterally.  
Word recognition of the right ear was 88 percent at 80 
decibels and 76 percent at 80 decibels in the left ear.  

At the March 2004 examination, puretone thresholds in 
decibels were as follows:





HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
45
40
65
95
61.25
LEFT
45
50
55
65
53.75

Speech recognition using the Maryland CNC Word List was 98 
percent for the right ear and 100 percent for the left ear.  
The examiner rendered a diagnosis of moderate to profound 
sensorineural high frequency hearing loss in the right ear, 
with excellent word recognition ability, and a moderately 
severe high frequency hearing loss in the left ear, with 
excellent word recognition ability.

Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155.; 38 C.F.R. Part 4.  

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
The present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from a 
service-connected hearing loss, the rating schedule 
establishes auditory acuity levels, designated Level I for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, DC 6100.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Also, when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86.

The evidence of record shows that the veteran's pure tone 
threshold average of 62 for his right ear, and his speech 
recognition score of 98 percent, properly places his Roman 
numeral designation at Table VI, and it is Roman numeral II.  
His average of 54 for his left ear, and his speech 
recognition score of 100 percent, places his Roman numeral 
designation at Table VI for his left ear also, and it is 
Roman numeral I.  Table VII reflects that the veteran's 
bilateral hearing loss manifests a non-compensable 
evaluation.  38 C.F.R. § 4.86, DC 6100.

As exceptional patterns of hearing impairment are not shown, 
that is, pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) of 55 decibels 
or more, or pure tone threshold of 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the 
provisions of 38 C.F.R. § 4.86 do not apply.  
The rating to be assigned for hearing loss is not a matter of 
judgment.  As described by the Court, the assignment of 
disability ratings in hearing cases is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Thus, assignment of compensable evaluation for bilateral 
hearing loss is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b). 


ORDER

A compensable rating for a bilateral hearing loss is denied.


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



